DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status.

Response to Amendment
The proposed reply filed on 04/06/2022 has been entered. Claims 21, 29 and 37 have been amended. Claims 21-37 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Channel-Adaptive Resource Allocation for Scalable Video Technology) in view of Yokota (US 2012/0051326 A1).

Zhang et al. disclose a method and system for resource allocation for scalable video transmission over 3G wireless network with the following features: regarding claim 21, a method comprising: detecting that a data flow is associated with bidirectional video; 
determining, based on radio access network conditions , at least one delay associated with the data flow, the at least one delay comprising an uplink delay;
determining, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video; 
and allocating radio access network resources to the data flow based on the at least one predicted encoding rate (Fig. 1, end-to-end architecture for video over 3G network, see teachings in [page 1052, right column lines 30-33, page 1054, left column, lines 19-45 & right column, lines 19-33] summarized as “a method comprising: detecting that a data flow is associated with bidirectional video (i.e. a video delivery over 3G network, which consists of several layers, and experiencing a real-time applications such as video conferencing (bidirectional video) and streaming, the delay constraint had to be considered [page 1054, left column,  lines 24-26]), 
determining, based on radio access network conditions, at least one delay associated with the data flow, the at least one delay comprising an uplink delay (i.e. a delay constraint can be calculated with help of formula 25 (page 1054), wherein the delay constraint is limited by video frame rate, current roundtrip time (RTT), and the estimated time consumed by processing procedure, further, in case of video conferencing (bidirectional video) between two or more users and so the uplink and downlink direction is not fixed with continuous changing configuration of end-to-end communication during video conferencing and , therefore, delay is associated with both the uplink delay and downlink delay, and the determination is based on network related information like available throughput, bit/frame/packet error rate, and some other network related information [page 1054, left column, lines 41-45 & right column, lines 19-22],
determining, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. adding strong error protection code for base layer (BL) as raw video is encoded into the BL that carries the most important information, such as motion vector information, etc., so the protection added to BL is based on the channel condition and available resource,  retransmission of corrupted data frames introduces additional delay, which is critical for real-time services and there exists an optimal protection rate to achieve the minimal distortion, however, in real-time applications such as video conferencing and streaming, the delay constraint had to be considered, and therefore, the encoding rate depends on the estimated delay constraint and the maximum number of transmission rate for a current packet and can be determined with the formula 25 [page1052, right column, lines 30-33 & page 1054, left column, lines 19-26, 34-37, 41-45]),
and allocating radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. based on the determined predicted transmission rate with the network information, optimal resource allocation is then performed to achieve the minimal objective (e.g., distortion or power consumption [page 1054, left column, page 41-45 and right column lines 22-24])”).
Zhang et al. is short of expressly teaching “determining, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video”.
Yokota disclose a method and a system for radio communication with the following features: regarding claim 21, determining, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (Fig. 1, a schematic configuration diagram of an entire communication network according to an embodiment of the present invention, see teachings in [0043, 0047, 0051, 0079, ] summarized as “determining, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. video streaming server 40 and the CN 45 run communication applications with the mobile communication terminal 100, CN 45 and the mobile communication terminal 100 run a TV phone application using VoIP, the mobile communication terminal 100 includes a radio communication unit 101 (fig. 2), an MIH function, a video streaming client 105 and a video phone 107 [0047], mobile router/AP/eNB 200 comprising of a link controller 205 (fig. 3), the video streaming client 105 and the video phone 107 use at least one of the radio communication networks 10 to 30, the MIHF 103 and the MIHF 203 can calculate a prediction value of future service used by the entity, on the basis of the communication quality of a radio link notified from the link controller 205, accordingly, the MIHF 103 and the MIHF 203 can notice service quality acquisition requests from all the entities including communication applications and find out service qualities thereof, and can thereby determine transmission rates to be set for the entities, by taking account of the service qualities of the entities, and especially when multiple communication applications exist, efficient control of the service qualities such as transmission rates (band widths) and delays (uplink /downlink)  for the communication applications can be performed, and in other words, finding out a value of future service quality on the basis of the prediction value, each communication application can easily maintain service quality relevant for the condition like encoding rate of the communication application by adaptively controlling the condition on the basis of the value [0079 & 0123-0124])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yokota in order to provide a more effective and efficient system that is capable of determining predicted encoding rate associated with the bidirectional video. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 29:
Zhang et al. disclose a method and system for resource allocation for scalable video transmission over 3G wireless network with the following features: regarding claim 29, a radio access network equipment comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the radio access network equipment to: detect that a data flow is associated with bidirectional video; 
determine, based on radio access network condition, at least one delay associated with the data flow, the at least one delay comprising an uplink delay;
determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video; 
and allocate radio access network resources to the data flow based on the at least one predicted encoding rate (Fig. 1, end-to-end architecture for video over 3G network, see teachings in [page 1052, right column lines 30-33, page 1054, left column, lines 19-45 & right column, lines 19-33] summarized as “a radio access network equipment comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the radio access network equipment to: a method comprising: detecting that a data flow is associated with bidirectional video (i.e. end-to-end architecture for video over 3G network equipment comprising of processor and memory storing instruction (not shown in the fig.) and when executed it causes a video delivery over 3G network, which consists of several layers, and experiencing a real-time applications such as video conferencing (bidirectional video) and streaming, the delay constraint had to be considered [page 1054, left column,  lines 24-26]), 
determine, based on radio access network condition, at least one delay associated with the data flow, the at least one delay comprising an uplink delay (i.e. a delay constraint can be calculated with help of formula 25 (page 1054), wherein the delay constraint is limited by video frame rate, current roundtrip time (RTT), and the estimated time consumed by processing procedure, further, in case of video conferencing (bidirectional video) between two or more users and so the uplink and downlink direction is not fixed with continuous changing configuration of end-to-end communication during video conferencing and , therefore, delay is associated with both the uplink delay and downlink delay, and the determination is based on network related information like available throughput, bit/frame/packet error rate, and some other network related information [page 1054, left column, lines 41-45 & right column, lines 19-22],
determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. adding strong error protection code for base layer (BL) as raw video is encoded into the BL that carries the most important information, such as motion vector information, etc., so the protection added to BL is based on the channel condition and available resource,  retransmission of corrupted data frames introduces additional delay, which is critical for real-time services and there exists an optimal protection rate to achieve the minimal distortion, however, in real-time applications such as video conferencing and streaming, the delay constraint had to be considered, and therefore, the encoding rate depends on the estimated delay constraint and the maximum number of transmission rate for a current packet and can be determined with the formula 25 [page1052, right column, lines 30-33 & page 1054, left column, lines 19-26, 34-37, 41-45]),
and allocate radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. based on the determined predicted transmission rate with the network information, optimal resource allocation is then performed to achieve the minimal objective (e.g., distortion or power consumption [page 1054, left column, page 41-45 and right column lines 22-24])”).
Zhang et al. is short of expressly teaching “determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video”.
Yokota disclose a method and a system for radio communication with the following features: regarding claim 29, determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (Fig. 1, a schematic configuration diagram of an entire communication network according to an embodiment of the present invention, see teachings in [0043, 0047, 0051, 0079, ] summarized as “determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. video streaming server 40 and the CN 45 run communication applications with the mobile communication terminal 100, CN 45 and the mobile communication terminal 100 run a TV phone application using VoIP, the mobile communication terminal 100 includes a radio communication unit 101 (fig. 2), an MIH function, a video streaming client 105 and a video phone 107 [0047], mobile router/AP/eNB 200 comprising of a link controller 205 (fig. 3), the video streaming client 105 and the video phone 107 use at least one of the radio communication networks 10 to 30, the MIHF 103 and the MIHF 203 can calculate a prediction value of future service used by the entity, on the basis of the communication quality of a radio link notified from the link controller 205, accordingly, the MIHF 103 and the MIHF 203 can notice service quality acquisition requests from all the entities including communication applications and find out service qualities thereof, and can thereby determine transmission rates to be set for the entities, by taking account of the service qualities of the entities, and especially when multiple communication applications exist, efficient control of the service qualities such as transmission rates (band widths) and delays (uplink /downlink)  for the communication applications can be performed, and in other words, finding out a value of future service quality on the basis of the prediction value, each communication application can easily maintain service quality relevant for the condition like encoding rate of the communication application by adaptively controlling the condition on the basis of the value [0079 & 0123-0124])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yokota in order to provide a more effective and efficient system that is capable of determining predicted encoding rate associated with the bidirectional video. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 37:
Zhang et al. disclose a method and system for resource allocation for scalable video transmission over 3G wireless network with the following features: regarding claim 37, one or more computer readable media containing instructions that, when executed by one or more processors of radio access network equipment, cause the radio access network equipment to: detect that a data flow is associated with bidirectional video; 
determine, based on radio access network conditions, at least one delay associated with the data flow, the at least one delay comprising an uplink delay; 
determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video; 
and allocate radio access network resources to the data flow based on the at least one predicted encoding rate (Fig. 1, end-to-end architecture for video over 3G network, see teachings in [page 1052, right column lines 30-33, page 1054, left column, lines 19-45 & right column, lines 19-33] summarized as “one or more computer readable media containing instructions that, when executed by one or more processors of radio access network equipment, cause the radio access network equipment to: detect that a data flow is associated with bidirectional video; determine, based on radio access network conditions, at least one delay associated with the data flow, the at least one delay comprising an uplink delay (i.e. end-to-end architecture for video over 3G network equipment or a computer comprising of processor/CPU and memory storing instruction (not shown in the fig.) and when executed it causes a video delivery over 3G network, which consists of several layers, and experiencing a real-time applications such as video conferencing (bidirectional video) and streaming, the delay constraint had to be considered [page 1054, left column,  lines 24-26]), 
determine, based on radio access network conditions, at least one delay associated with the data flow, the at least one delay comprising an uplink delay (i.e. a delay constraint can be calculated with help of formula 25 (page 1054), wherein the delay constraint is limited by video frame rate, current roundtrip time (RTT), and the estimated time consumed by processing procedure, further, in case of video conferencing (bidirectional video) between two or more users and so the uplink and downlink direction is not fixed with continuous changing configuration of end-to-end communication during video conferencing and , therefore, delay is associated with both the uplink delay and downlink delay, and the determination is based on network related information like available throughput, bit/frame/packet error rate, and some other network related information [page 1054, left column, lines 41-45 & right column, lines 19-22],
determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. adding strong error protection code for base layer (BL) as raw video is encoded into the BL that carries the most important information, such as motion vector information, etc., so the protection added to BL is based on the channel condition and available resource,  retransmission of corrupted data frames introduces additional delay, which is critical for real-time services and there exists an optimal protection rate to achieve the minimal distortion, however, in real-time applications such as video conferencing and streaming, the delay constraint had to be considered, and therefore, the encoding rate depends on the estimated delay constraint and the maximum number of transmission rate for a current packet and can be determined with the formula 25 [page1052, right column, lines 30-33 & page 1054, left column, lines 19-26, 34-37, 41-45]),
and allocate radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. based on the determined predicted transmission rate with the network information, optimal resource allocation is then performed to achieve the minimal objective (e.g., distortion or power consumption [page 1054, left column, page 41-45 and right column lines 22-24])”).
Zhang et al. is short of expressly teaching “determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video”.
Yokota disclose a method and a system for radio communication with the following features: regarding claim 37, determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (Fig. 1, a schematic configuration diagram of an entire communication network according to an embodiment of the present invention, see teachings in [0043, 0047, 0051, 0079, ] summarized as “determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. video streaming server 40 and the CN 45 run communication applications with the mobile communication terminal 100, CN 45 and the mobile communication terminal 100 run a TV phone application using VoIP, the mobile communication terminal 100 includes a radio communication unit 101 (fig. 2), an MIH function, a video streaming client 105 and a video phone 107 [0047], mobile router/AP/eNB 200 comprising of a link controller 205 (fig. 3), the video streaming client 105 and the video phone 107 use at least one of the radio communication networks 10 to 30, the MIHF 103 and the MIHF 203 can calculate a prediction value of future service used by the entity, on the basis of the communication quality of a radio link notified from the link controller 205, accordingly, the MIHF 103 and the MIHF 203 can notice service quality acquisition requests from all the entities including communication applications and find out service qualities thereof, and can thereby determine transmission rates to be set for the entities, by taking account of the service qualities of the entities, and especially when multiple communication applications exist, efficient control of the service qualities such as transmission rates (band widths) and delays (uplink /downlink)  for the communication applications can be performed, and in other words, finding out a value of future service quality on the basis of the prediction value, each communication application can easily maintain service quality relevant for the condition like encoding rate of the communication application by adaptively controlling the condition on the basis of the value [0079 & 0123-0124])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yokota in order to provide a more effective and efficient system that is capable of determining predicted encoding rate associated with the bidirectional video. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 22, 24-25, 27-28, 30, 32-33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Channel-Adaptive Resource Allocation for Scalable Video Technology) in view of Yokota (US 2012/0051326 A1) as applied to claims 21 and 29 above, and further in view of Dhanabalan et al. (US 2018/0063202 A1).

Zhang et al. and Yokota disclose the claimed limitations as described in paragraph 6 above. Zhang et al. and Yokota do not expressly disclose the following features: regarding claim 22, wherein the radio access network conditions information indicating congestion; regarding claim 24, wherein the radio access network conditions comprises information indicating at least one channel condition; regarding claim 25, wherein the radio access network conditions comprises for the data flow; regarding claim 27, wherein the at least one predicted encoding rate comprises a first predicted encoding rate for an application executing on a first user equipment and a second encoding rate for the application running on a second user equipment; regarding claim 28, wherein the determining of the at least one predicted encoding rate is further based on a predicted application that generates the data flow; regarding claim 30, wherein the radio access network conditions information indicating congestion; regarding claim 32, wherein the radio access network conditions comprises information indicating at least one channel condition; regarding claim 33, wherein the radio access network conditions comprises for the data flow; regarding claim 35, wherein the at least one predicted encoding rate comprises a first predicted encoding rate for an application running on a first user equipment and a second encoding rate for the application running on a second user equipment; regarding claim 36, wherein the determination of the at least one predicted encoding rate is further based on a predicted application that generates the data flow.
Dhanabalan et al. disclose a method for delivering a high quality video in an adaptive bit rate with the following features: regarding claim 22, wherein the radio access network conditions information indicating congestion (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041] summarized as “network appliance 102 reads tags inserted in data packets by a different network appliance, and the information contained therein can thereafter be used by one or more modules in the network appliance 102 to ascertain attributes or characteristics of various links or paths between the network appliances, wherein these attributes can include transit time, link congestion, jitter etc. and other information about the performance and health of the path”); regarding claim 24, wherein the radio access network conditions comprises information indicating at least one channel condition (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041] summarized as “the information contained in the tags inserted in data packets by a network appliance 102 to ascertain the health of the channel/path”); regarding claim 25, wherein the radio access network conditions comprises for the data flow (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041-0042] summarized as “the download rate determiner 404 can determine the rate at which the current video segment is being delivered to the client computer, for example, this function can be accomplished using the tag information extracted from packets by the packet processing engine 402, the segment video encoder rate predictor 406 estimates the video encoding rate for the (N+1)th video streaming segment which will be downloaded, wherein this estimate can be based on the actual download rate of the current (Nth) video segment, and the various video encoding rates of the video segments which are available at the server, and the module determines whether a steady state condition exits with respect to the ABR (adapted bit rate) streaming, in this way the information indicates the channel condition”); regarding claim 27, wherein the at least one predicted encoding rate comprises a first predicted encoding rate for an application executing on a first user equipment and a second encoding rate for the application running on a second user equipment (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0019, 0041-0042] summarized as “appliances 102a, 102b measure the quality of the various links between the two appliances, and continuously measure and monitor the performance, quality and health of every multiple multiprotocol label switching and broadband connection and apply that knowledge to providing quality of service, path selection, traffic shaping and other services, the video encoder rate predictor 406 estimates the video encoding rate for the (N+1)th video streaming segment which will be downloaded, wherein the estimate can be based on the actual download rate of the current (Nth) video segment, and the various video encoding rates (e.g., C1, C2, and C3) of the video segments which are available at the server, similarly the second appliance 102b executes a second predicted encoding rate based on the application running on it”); regarding claim 28, wherein the determining of the at least one predicted encoding rate is further based on a predicted application that generates the data flow (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0019, 0041-0042] summarized as “the video encoder rate predictor 406 of the network appliance 102 estimates/predicts the video encoding rate for the (N+1)th video streaming segment which will be downloaded, wherein the estimate/predict can be based on the actual download rate of the current (Nth) video segment, and the various video encoding rates (e.g., C1, C2, and C3) of the video segments which are estimated/predicted at the server”); regarding claim 30, wherein the radio access network conditions information indicating congestion (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041] summarized as “network appliance 102 reads tags inserted in data packets by a different network appliance, and the information contained therein can thereafter be used by one or more modules in the network appliance 102 to ascertain attributes or characteristics of various links or paths between the network appliances, wherein these attributes can include transit time, link congestion, jitter etc. and other information about the performance and health of the path”); regarding claim 32, wherein the radio access network conditions comprises information indicating at least one channel condition (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041] summarized as “the information contained in the tags inserted in data packets by a network appliance 102 to ascertain the health of the channel/path”); regarding claim 33, wherein the radio access network conditions comprises for the data flow (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041-0042] summarized as “the download rate determiner 404 can determine the rate at which the current video segment is being delivered to the client computer, for example, this function can be accomplished using the tag information extracted from packets by the packet processing engine 402, the segment video encoder rate predictor 406 estimates the video encoding rate for the (N+1)th video streaming segment which will be downloaded, wherein this estimate can be based on the actual download rate of the current (Nth) video segment, and the various video encoding rates of the video segments which are available at the server, and the module determines whether a steady state condition exits with respect to the ABR (adapted bit rate) streaming, in this way the information indicates the channel condition”); regarding claim 35, wherein the at least one predicted encoding rate comprises a first predicted encoding rate for an application running on a first user equipment and a second encoding rate for the application running on a second user equipment (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0019, 0041-0042] summarized as “appliances 102a, 102b measure the quality of the various links between the two appliances, and continuously measure and monitor the performance, quality and health of every multiple multiprotocol label switching and broadband connection and apply that knowledge to providing quality of service, path selection, traffic shaping and other services, the video encoder rate predictor 406 estimates the video encoding rate for the (N+1)th video streaming segment which will be downloaded, wherein the estimate can be based on the actual download rate of the current (Nth) video segment, and the various video encoding rates (e.g., C1, C2, and C3) of the video segments which are available at the server, similarly the second appliance 102b executes a second predicted encoding rate based on the application running on it”); regarding claim 36, wherein the determination of the at least one predicted encoding rate is further based on a predicted application that generates the data flow (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0019, 0041-0042] summarized as “the video encoder rate predictor 406 of the network appliance 102 estimates/predicts the video encoding rate for the (N+1)th video streaming segment which will be downloaded, wherein the estimate/predict can be based on the actual download rate of the current (Nth) video segment, and the various video encoding rates (e.g., C1, C2, and C3) of the video segments which are estimated/predicted at the server”);
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yokota by using the features as taught by Yoon in order to provide a more effective and efficient system that is capable of indicating congestion, channel condition, data flow condition, and  determining predicted encoding rate based on a predicted application.  The motivation of using these functions is that it is more cost effective and dynamic.

Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Channel-Adaptive Resource Allocation for Scalable Video Technology) in view of Yokota (US 2012/0051326 A1) as applied to claims 21 and 29 above, and further in view of Yoon (US 2017/0367004 A1).

Zhang et al. and Yokota disclose the claimed limitations as described in paragraphs 6-7 above. Zhang et al. and Yokota do not expressly disclose the following features: regarding claim 23, wherein the information indicating congestion comprises at least an available number of physical resource blocks per second for a bearer; regarding claim 31, wherein the information indicating the congestion comprises at least an available number of physical resource blocks per second for a bearer.
	Yoon discloses a method and a device for controlling congestion in a mobile communication system with the following features: regarding claim 23, wherein the congestion comprises at least an available number of physical resource blocks per second for a bearer (Fig. 1, a diagram illustrating LTE mobile communication system architecture, see teachings in [0021-0023 & 0054] summarized as “congestion controller may check congestion control information necessary for selecting the users for releasing the resources or bearers allocated thereto, and this information may include per-user or per-service application characteristic information like video application, encoding rate information, required resource amount information (required PRB), and resource use information (using PRB), wherein the congestion controller may check the encoding rate of the application, number of PRBs required for supporting the encoding rate of the corresponding application based on the encoding rate of the application, channel quality of the user, or the per-PRB bit amount”); regarding claim 31, wherein the information indicating the congestion comprises at least an available number of physical resource blocks per second for a bearer (Fig. 1, a diagram illustrating LTE mobile communication system architecture, see teachings in [0021-0023 & 0054] summarized as “congestion controller may check congestion control information necessary for selecting the users for releasing the resources or bearers allocated thereto, and this information may include per-user or per-service application characteristic information like video application, encoding rate information, required resource amount information (required PRB), and resource use information (using PRB), wherein the congestion controller may check the encoding rate of the application, number of PRBs required for supporting the encoding rate of the corresponding application based on the encoding rate of the application, channel quality of the user, or the per-PRB bit amount”)
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yokota by using the features as taught by Yoon in order to provide a more effective and efficient system that is capable of indicating available number of physical resource blocks per second for a bearer. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Channel-Adaptive Resource Allocation for Scalable Video Technology) in view of Yokota (US 2012/0051326 A1) as applied to claims 21 and 29 above, and further in view of Chang et al. (US 2010/0011118 A1).

Zhang et al. and Yokota disclose the claimed limitations as described in paragraph 6 above. Zhang et al. and Yokota do not expressly disclose the following features: regarding claim 26, wherein the at least one delay includes a first end-to-end delay for a first direction of the data flow and a second end-to-end delay for a second direction of the data flow; regarding claim 34, wherein the at least one delay includes a first end-to-end delay for a first direction of the data flow and a second end-to-end delay for a second direction of the data flow.
	Chang et al. disclose a method and system for management of the quality-of-service and access control of the network with the following features: regarding claim 26, wherein the at least one delay includes a first end-to-end delay for a first direction of the data flow and a second end-to-end delay for a second direction of the data flow (Fig. 1, a schematic block diagram of a red/black network using destination control, see teachings in [0020-0024] summarized as “wireless network 100 has only wireless links with limited bandwidth and very dynamic characteristics, as the bandwidth of a wireless link can experience tremendous fluctuations due to adverse RF conditions and/or jamming, wherein QoS management to satisfy the underlying diverse loading profile that  voice, data and video, etc., and packets sent from red enclave A 102 to red enclave B 106 through the network 100, before leaving the source red enclave A 102 an ingress time stamp and a packet sequence number are written into data packets by device 114, and at the destination enclave B 106, using the ingress time stamp the per packet end-to-end delay is obtained”); regarding claim 34, wherein the at least one delay includes a first end-to-end delay for a first direction of the data flow and a second end-to-end delay for a second direction of the data flow (Fig. 1, a schematic block diagram of a red/black network using destination control, see teachings in [0020-0024] summarized as “wireless network 100 has only wireless links with limited bandwidth and very dynamic characteristics, as the bandwidth of a wireless link can experience tremendous fluctuations due to adverse RF conditions and/or jamming, wherein QoS management to satisfy the underlying diverse loading profile that  voice, data and video, etc., and packets sent from red enclave A 102 to red enclave B 106 through the network 100, before leaving the source red enclave A 102 an ingress time stamp and a packet sequence number are written into data packets by device 114, and at the destination enclave B 106, using the ingress time stamp the per packet end-to-end delay is obtained”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yokota by using the features as taught by Chang et al. in order to provide a more effective and efficient system that is capable of including a first end-to-end delay for a first direction of the data flow and vice versa. The motivation of using these functions is that it is more cost effective and dynamic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/10/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473